Citation Nr: 1712750	
Decision Date: 04/19/17    Archive Date: 04/26/17

DOCKET NO.  12-10 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral upper extremity peripheral sensory/motor neuropathy, to include as a result of exposure to herbicides and as secondary to diabetes mellitus type II. 

2.  Entitlement to service connection for bilateral lower extremity peripheral sensory/motor neuropathy, to include as a result of exposure to herbicides and as secondary to diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  The decision denied service connection for the bilateral upper/lower peripheral neuropathy as directly related to service, as due to Agent Orange exposure, or as secondary to diabetes.

The Board remanded the case to the RO in November 2014 for additional development.

The Veteran was scheduled for Board hearings in September 2012, June 2013, and March 2017.  He moved to postpone the September 2012 hearing; and the Board granted the motion.  The RO rescheduled the Veteran's hearing for June 2013. The Board found that the Veteran had not been properly notified of the hearing.  In the above-noted remand, the Board sought to have the hearing rescheduled.  The RO scheduled the hearing for March 2017.  The RO properly provided notice in a February 2017 letter, but the Veteran failed to report.  As neither the Veteran nor his representative submitted evidence showing good cause to miss the Board hearing, the Board considers the Veteran's request for a hearing withdrawn. 

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Veteran first submitted a claim of entitlement to service connection for bilateral upper and lower peripheral neuropathy in January 2010.  He reported that he was first tested and treated for diabetes in 2001.  He also indicated, in relevant part, that he suffered from "severe forms of neuropathy in [his] hands and feet" secondary to diabetes.  

The RO granted service connection for diabetes due to herbicide exposure in a September 2010 rating decision.  

The Veteran underwent a VA examination for diabetes and peripheral nerves in July 2010.  The examiner also stated the Veteran's diabetes did not increase or worsen his neuropathy, but provided no rationale for that conclusion.  The examiner noted the onset of peripheral neuropathy of the upper and lower extremities was in 2005, and it was chronic and gradual.  The Veteran presented symptoms of numbness, tingling, and weakness of the feet and hands.  He also reported poor balance since 2007, which was progressively getting worse.  Upon the physical examination, the examiner diagnosed moderate bilateral upper extremity peripheral sensory/motor neuropathy with severe bilateral lower extremity peripheral sensory/motor neuropathy.  The examiner initially noted that the upper and lower extremity neuropathy were potentially associated with the diabetes mellitus; but ultimately concluded that they were not complications of diabetes, because they began before diabetes was identified.

In his notice of disagreement, received in September 2011; the Veteran disputed the history reported by the examiner.  The Veteran reported "diabetes was diagnosed in 2001 by Dr. Amsler and [his upper and lower neuropathy were] diagnosed in 2002 by a Dr. Hosey, and later in 2004, Dr. Hodor confirmed the diagnosis." 

VA has adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2) (2009).  The record does not show that this regulation was followed with regard to the records from Dr. Amsler, Dr. Hosey, or Dr. Hodor.

There are also indications in the record that the Veteran was receiving VA treatment, including an evaluation for diabetes in January 2010.  VA treatment records are not in the claims file.

A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the examiner did not have the opportunity to consider the Veteran's statement that he was first tested and treated for diabetes in 2001.  Further, the examiner provided an opinion that the neuropathy was not secondary to the diabetes, but did not provide reasons for the conclusion that diabetes did not increase or worsen his neuropathy.  As such, the opinion is insufficient.  In addition, VA has amended its regulations to provide presumptive service connection for early onset peripheral neuropathy.  38 C.F.R. § 3.309(e).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to authorize VA to obtain all records of his treatment by Drs. Amsler, Hosey, and Hodor.  Tell the Veteran that he may obtain and submit the records himself.

2.  Obtain all records of the Veteran's VA treatment.

3.  Inform the Veteran of any requested records that could not be obtained; the efforts made to obtain the records, and what future actions will be taken with regard to the issues on appeal (including denial of the claims).

4.  After obtaining available records; afford the Veteran a VA examination to assess whether his bilateral upper and lower extremity peripheral neuropathy is caused or aggravated by an in-service disease or injury, including presumed herbicide exposure, or was caused or aggravated by diabetes mellitus.  

The examiner should not review of the claims folder.  

The examiner should clarify whether the Veteran has early onset peripheral neuropathy and provide reasons for any negative opinion.

The examiner should provide an opinion as to whether it is at least as likely as not (at least 50 percent probable) that the Veteran's upper or  lower extremity peripheral neuropathy was caused or aggravated by his presumed in-service herbicide exposure in service;

Or was caused or aggravated by his service-connected diabetes mellitus type II.  The examiner should not the evidence that the diabetes did, or did not, arise before the onset of peripheral neuropathy.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  

The examiner should provide reasons for all opinions.  If the examiner is unable to provide any requested opinion without speculation, the examiner must provide an explanation as to why this is so; including whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general, or there is additional information that would permit the examiner to provide the opinion.  The examiner should identify the additional information. 

5.  If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case.  Then return the case to the Board; if otherwise in order. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

